September 11, 2015 BNY MELLON FUNDS TRUST Supplement to Statement of Additional Information dated December 31, 2014 Effective September 15, 2015, the following information supplements and supersedes any contrary information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers AAF N/A BF N/A CBF N/A EMF N/A FEOF Luis P. Rhi ISF N/A IBF N/A IAF Danny Lai IEIF N/A IF N/A LCMOF N/A LCSF N/A MIMBF N/A MCMF N/A MOF N/A NIMBF N/A NSMBF N/A NYITBF N/A PIMBF N/A SUSGF John F. Flahive SCMF N/A SMCMF N/A TLCMF N/A The following table lists the number and types of accounts (including the funds) advised by the primary portfolio managers shown below and assets under management in those accounts as of July 31, 2015: MFT-SAISTK-0915 Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Gregory J. Conant 2 $476.6M None N/A 137 $1.2B John F. Flahive 8 $6.5B None N/A 3000 $20.0B J. Christopher Nicholl 1 $1.0B None N/A 140 $1.4B Stephen J. O'Brien 1 $323M None N/A 149 $3.1B Timothy J. Sanville 6 $2.9B None N/A 80 $819.0M The following table provides information on accounts managed (included within the table above) by the primary portfolio managers shown below that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Gregory J. Conant N/A N/A N/A John F. Flahive N/A N/A N/A J. Christopher Nicholl N/A N/A N/A Stephen J. O'Brien N/A N/A N/A Timothy J. Sanville N/A N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of July 31, 2015: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Gregory J. Conant PIMBF None NYITBF None John F. Flahive AAF None BF None CBF None IBF None MOF None John F. Flahive (continued) NIMBF None NSMBF None NYITBF None J. Christopher Nicholl NSMBF None Stephen J. O'Brien MIMBF None Timothy J. Sanville BF None CBF None IBF None SUSGF None
